Petition for Writ of Mandamus Denied and Opinion filed February 20, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00148-CV
____________
 
IN RE DR. SHERRY RATOOSH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 7, 2003, relator,
Dr. Sherry Ratoosh, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  The petition seeks to have this Court direct
the Hon. Jennifer Elrod, Judge of the 190th District Court of Harris County, to
vacate the order signed January 10, 2003, compelling arbitration in the
underlying case filed under cause number 2002-18943, styled Dr. Sherry Ratoosh v. Benjamin Edery, M.D.,
Individually and Benjamin Edery, M.D., P.A.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed February 20, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.